DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 5, 8-9, 10-11, 12, 17, 23, 35-38, 46, 47, 53 and 88 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s argued the lack of teaching of the new claim amendment regarding the use of collagen-specific stain as well as point to support paragraphs with in YU et al where no stain is use. An updated search found that Pilon et al (US 2005/0261180) in combination with Yu et al and Saidi et al, teaching the use of collagen-specific stain with histopathology method to assist with immunohistochemical to enable detection for different types of cancer and/or diseases. Please look at the Office Action below for further interpretation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 5, 8-9, 10-11, 12, 17,  23, 35-38, 46, 47, 53 and 88 are rejected under 35 U.S.C. 103 as being unpatentable over YU et al (US 2015/039816) in view of Saidi et al (US 7,761,240) and Pilon et al (US 2005/0261180).
Claim 1:
YU et al (US 2015/039816) teaches the following subject matter A method (figures 12, 6-7, 10-11 and 15 are all flowcharts/method) of computer aided phenotyping of fibrosis-related conditions (0019 teaches the use of computer system for performing such a method; Title: A METHOD AND SYSTEM FOR ASSESSING FIBROSIS IN A TISSUE), the method comprising: 
(a) receiving a digital image of a biological tissue sample, wherein the digital image indicates presence of collagens in the biological tissue sample (figure 1 and 0043 teach part 102 with biological image and 0044 teaches biological object identified include collagen areas); 
(b) processing the image to quantify a plurality of parameters, each parameter describing a feature of the collagens in the biological tissue sample that is expected to be different for different phenotypes of fibrosis (figure 1 and 0047 teaches part 106 teaches calculate quantitative values of features and 0051 teaches statistics on probabilities of tissue at certain stage of particular disease (different phenotypes of fibrosis); 0047 teaches parameter of feature such as morphological, texture, intensity and spatially related features; 0044 teaches identification and segmentation of collagen areas, cells, nuclei cells and vessels…different features),
wherein at least some of the features are selected from at least two of the group consisting of (0057 teaches select features (more than one) that are relevant for aim condition for assess, set features with calculate quantitative values such as those in figure 1 steps 106-108; 0047 teach quantitative values of these features obtained below):
(figure 1 and 0047 teach part 106 quantitative values of features such as tissue with intensity-base and spatially features); 
(2) morphometric level features that describe morphometric characteristics of the collagens depicted in the digital image of the biological tissue sample (figure 1 and 0047 part 106 teaches quantitative values feature such as morphological is considered; 0127 and figures 12c/13c/14c teaches changes in morphological features that are considered); and 
(3) texture level features that describe an organization of the collagens depicted in the digital image of the biological tissue sample (figure 1 and 0047 part 106 teaches quantitative values feature such as texture is considered; 0065 teach texture values considered; 0136 teaches texture values selected based on contrast agent used in the imaging procedures).
YU et al teaches all the subject matter above, but not the following which is taught by Saidi et al:
wherein at least some of the plurality of parameters are statistics associated with histograms corresponding to distributions of the associated parameters across at least some of the digital image (column 3 lines 25-47 teaches morphological and texture data (feature/parameter) that are extracted for histogram data; column 6 lines 1-20 teaches image-level morphometric feature for histogram evaluation to predict tissue is cancerous or non-cancerous; column 8 lines 45-65 teaches statistical data computer from histogram data (morphological and texture data mentioned above)); and 
(c) combining at least some of the plurality of parameters in (b) to obtain one or more composite scores that quantify a phenotype of fibrosis for the biological tissue sample (figure 6 part 608 teaches histogram parameter from obtain features (of morphological and textural) and part 610 teaches generate a vector (score) from the include features above; column 13 lines 40-50 teaches parameters is summarized using the histogram, the histogram parameters are then put together (combine) to form a vector (score) of the image tissue; page 3 teaches where fibrosis grade classification is considered for diagnosis).
YU et al and Saidi et al are both in the field of image analysis, especially for fibrosis features such as morphological and textural for diagnosis such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify YU et al by Saidi et al regarding the use of histogram of the features where the effect of white pixel on histogram analysis, such as removing white pixel, results in improve classification accuracy as disclosed by Saidi et al in column 14 line 65 to column 15 line 5. 

YU et al and Saidi et al do not teach the following subject matter, but is taught by Pilon et al (US 2005/0261180):
wherein the depiction of collagens in the biological tissue sample results from a marker that is a collagen-specific stain used in a histopathology method (0148 teaches collagen detection with histopathological analysis on tissue that are stained by H&E, Masson trichrome, PTAH and Congo Red, which are all collagen specific stain).
YU et al, Saidi et al and Pilon et al are both in the field of image analysis, especially for fibrosis condition due to diagnosis such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Yu et al that focused on stain-free imaging technology (Yu et al 0151-0152) to also include the use of specific stain as part of the histopathology analysis for immunohistochemical detection as disclose by Pilon et al in paragraph 0148, such would help with telling difference between different types of cancer or diseases. 




YU et al teach:
The method of claim 1, wherein at least one of the features in (b) is a tissue level feature (figure 1 and 0047 teach part 106 quantitative values of features such as tissue with intensity-base and spatially features), at least another feature in the features of (b) is a morphometric level feature (figure 1 and 0047 part 106 teaches quantitative values feature such as morphological is considered; 0127 and figures 12c/13c/14c teaches changes in morphological features that are considered), and at least another feature in the features in (b) is a texture level feature (figure 1 and 0047 part 106 teaches quantitative values feature such as texture is considered; 0065 teach texture values considered; 0136 teaches texture values selected based on contrast agent used in the imaging procedures).

Claim 3-4: cancel

Claim 5:
Saidi et al teach:
The method of claim 1, wherein 
a first composite score of the one or more composite scores is specific to a feature type selected from the group consisting of tissue level, morphometric level, and texture level (figure 6 part 608 teaches histogram parameter from obtain features (of morphological and textural) and part 610 teaches generate a vector (score) from the include features above; column 13 lines 40-50 teaches parameters is summarized using the histogram, the histogram parameters are then put together (combine) to form a vector (score) of the image tissue; page 3 teaches where fibrosis grade classification is considered for diagnosis), and 
a second composite score of the one or more composite scores is specific to another feature type (column 13 line 45-55 teaches five fractal code vector, where a fractal code vector is view as for a specific feature type, when the fractal code vector with a known classification each vector described a feature selection, where feature is are those cited above such as morphological and textural).

Claim 6-7: cancel

Claim 8:
YU et al teach:
 The method of claim 1, wherein 
the method is compatible with any modality of imaging that distinguishes between a presence and absence of collagens in the biological tissue sample (0007 teaches measurement of collagen percentage area in the biopsy tissue sample to assess fibrosis; 0012 teaches identifying different type of collagen; 0081 teaches collagen percentage in region of interest (ROI) due to collagen pixel located, where 0082 teaches decrease or maximum of collagen percentage; 0085 teaches collagen pixel not identified is view as absence of collagen).

Claim 9:
YU et al teach:
The method of claim 8, wherein 
the method is compatible with at least stained histopathology slides (0007 teaches stained biopsy tissue), two photon microscopy (0019), fluorescence imaging (0041), structured imaging (0100 teaches structure of groups of pixels), polarized imaging, CARS (0041), OCT images, fresh tissue imaging, and endoscopy.

Claim 10:
YU et al teach:
The method of claim 1, wherein 
the depiction of collagens in the biological tissue sample results from an optical marker that is specific to any form of collagen (0062 teaches optical marker by means of staining (optical marker) in regard of histological status of each stained section assessed with scoring system; 0007 teaches stained tissue sample in regard to collagen and 0013 teaches identifying specific collagen such as a portal collagen area, a septal collagen area and a fibrillar collagen of the tissue).

Claim 11:
YU et al teach:
The method of claim 10, wherein 
the optical marker is selected from at least one of the group consisting of: (1) a collagen-specific stain used in a histopathology method (0062 teaches optical marker by means of staining in regard of histological status of each stained section assessed with scoring system; 0007 teaches stained tissue sample in regard to collagen); and (2) an intrinsic bio-optical marker specific to one or more collagens that is intrinsic to a modality of the digital image.




YU et al teach:
The method of claim 1, wherein 
pixels of the digital image indicate presence and quantity of collagens in corresponding volumes of the biological tissue sample (0007 teaches quantitative method for measurement of collagen percentage (presence) area (CPA – percentage of collagen in the biopsy tissue sample); 0081 teaches collagen percentage in region of interest (ROI)).

Claim 13-16: cancel

Claim 17:
Saidi et al teach:
The method of claim 1, wherein 
at least some of the parameters describing a morphometric level feature or a texture level feature is one of the statistics associated with histograms that result from processing the histograms (column 3 lines 30-50 teaches morphological and texture data (feature/parameter) that are extracted for histogram data; column 6 lines 1-20 teaches image-level morphometric feature for histogram evaluation to predict tissue is cancerous or non-cancerous; column 8 lines 45-65 teaches statistical data computed from histogram data (morphological and texture data mentioned above).

Claim 18-22: cancel



Saidi et al teach:
The method of claim 17 [[22]], wherein [[the]] 
cut-off values split the histograms into subsets of sample values, and  at least some of the statistics are for a single subset of sample values (figure 13 lines 45-55 teaches five fractal code vector, each vector is view a single subset of sample values such as one from morphological and textural; above teaches histogram which is statistical).

Claim 24 -28: cancel

Claim 32-34: cancel

Claim 35:
YU et al teach:
The method of claim 1,  
further comprising processing the digital image to distinguish between collagen classes in the biological tissue sample represented in the digital image (0013-0015 teaches identifying (distinguish) from image, a portal collagen, a septal collagen and fibrillary collagen from comprise pixels using quantitative values of one or more features for each identified; 0012 teaches the present invention assessing fibrosis by identifying different types of collagen in the tissue by pattern changes; figure 8 and supporting paragraphs teach different types of collagen area from different tissues; figure 9 and supporting paragraph teach different types of collagen from quantitative values of the features; figure 3 and 0058; figure 10 and 0097 teaches pixel with binary mask to represent particular type of collagen; 0100 teaches collagen type by morphological erosion with boundary pixels).

Claim 36:
Saidi et al teach:
The method of claim 35, wherein 
each of the plurality of parameters used to obtain at least one of the one or more composite scores in (c) corresponds to one class of collagen (column 13 lines 40-50 teaches parameters is summarized using the histogram, the histogram parameters are then put together (combine) to form a vector (score) of the image tissue; page 3 teaches where fibrosis grade classification).

Claim 37:
YU et al teach:
The method of claim 35 
collagen classes include one or more of fine collagen, assembled collagen, and tissue regions (0158 teaches use of quantitative values of feature for distribution of fine collagen throughout the liver/tissue region).

Claim 38:
Saidi et al teach:
The method of claim 37, wherein 
each of the plurality of parameters used to obtain the at least one of the one or more composite scores in (c) corresponds to one [[the]] collagen class (column 13 lines 40-50 teaches parameters is summarized using the histogram, the histogram parameters are then put together (combine) to form a vector (score) of the image tissue; page 3 teaches where fibrosis grade classification).

Claim 39-45: cancel

Claim 46:
Saidi et al teach:
The method of claim 36 
the collagen classes distinguish different stages of fibrosis (column 5 line 55-67 teaches classification and evaluating tissue to be cancerous or non-cancerous, further stages such as cancer grade to the tissue).

Claim 47:
Yu et al teach:
The method of claim 1 
different features are selected to quantify different phenotypes of fibrosis (figure 1 and 0047 teaches part 106 teaches calculate quantitative values of features and 0051 teaches statistics on probabilities of tissue at certain stage of particular disease (different phenotypes of fibrosis); 0047 teaches parameter of feature such as morphological, texture, intensity and spatially related features).

Claim 48-52: cancel


Saidi et al teach:
The method of claim 1 [[52]], wherein
the plurality of parameters that are combined in (c) are selected from a list of candidate parameters using a calibration technique involving a calibration data set of calibration digital images taken from biological samples having known phenotypes of fibrosis (above teaches the plurality of parameter in combination in (c); figure 3 part 306 and 0045 teach use of reference image (calibration data set of biological sample having known phenotypes of fibrosis) with matching histogram, where matching is view as calibration technique).

Claims 54-87: cancel

Claim 88:
YU et al teach:The method of claim 1, wherein the 
method quantifies the severity of fibrosis of the biological tissue sample (claim 26 teaches diagnosing a level (severity) of fibrosis in a tissue; 0005 teaches stage (severity)), progression of fibrosis for the subject (0005 teaches objective way to assess fibrosis as condition that progresses thought many stages), regression of fibrosis for the subject in response to a therapy (0006 teaches regression by treatment to arrest/reversal of fibrosis by costly drugs treatment), OR type of fibrosis (0005 teaches assessing liver fibrosis by architectural features; 0006 teaches hepatic fibrosis, pericellular/perisinusoidal fibrosis), on a continuous scale.



Claims 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over YU et al (US 2015/039816) in view of Saidi et al (US 2006/0064248) as applied to claim 1 above, and further in view of Wehrli et al (US 2002/0191823).
Claim 29:
The method of claim 1, 
YU et al and Saidi et al teaches the subject matter “quantifying at least some of the plurality of parameters associated with” above but not the following which is taught by Wehrli et al:
histograms comprises processing the histograms to identify multiple modes of the histograms that are identified by deconvoluting the histogram (0038, 0106 and 0116 teaches histogram decolvution with such modes such as deshading and noise reduction; 0011 teach this application for consideration of bone that undergoes slight uniform thickening(fibrosis)).
YU et al, Saidi et al and Wehrli et al are all in the field of image analysis especially with fibrosis/thickening of the body such that the combine outcome is predictable.
It would have been obvious to one skill in the art at the time of the invention to modify YU et al and Saidi et al  by Wehrli et al using histogram deconvoluation would resulting images with resolution that are enhanced as disclosed by Wehrli et al in paragraph 0116.

Claim 30: cancel





Wehrli et al further teach:
The method of claim 29 [[30]], wherein 
some modes of the histograms correspond to phenotypic signatures of the fibrosis-related conditions, wherein deconvoluting the histogram comprises filtering the histogram to determine whether the histogram exhibits a phenotypic signature and to quantify the exhibited phenotypic signature (0038, 0106 and 0116 teaches histogram deconvoluting with modes (deshading and noise reduction) where exhibit phenotypic signature such as bone network undergoes slight uniform thickening with change in mechanical properties in paragraph 0011).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663